Case 5:19-cv-05138-PKH Document 19            Filed 07/23/20 Page 1 of 1 PageID #: 514




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION



IRIS BROWN                                                                   PLAINTIFF

v.                               CASE NO. 5:19-CV-5138

ANDREW M. SAUL, Commissioner,
Social Security Administration                                               DEFENDANT



                                      JUDGMENT

       Pursuant to the Order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that the decision of the Administrative Law Judge is AFFIRMED, and Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED this July 23, 2020.



                                          /s/P. K. Holmes III
                                          P. K. HOLMES III
                                          U.S. DISTRICT JUDGE
